Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 1 of 24 PageID #: 811




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

SCOTT CRANE,                                       §
                                                   §
       Plaintiff,                                  §   Civil Action No. 4:20-CV-0013
                                                   §   Judge Mazzant
v.                                                 §
                                                   §
RAVE RESTAURANT GROUP, INC.,                       §
                                                   §
       Defendant.                                  §


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant’s Motion for Summary Judgment on Threshold

Contractual Issues (Dkt. #36). Having considered the motion and the relevant pleadings, the Court

finds that the motion should be granted in part and denied in part.

                                        BACKGROUND

       In 2016, Rave Restaurant Group, Inc., (“Rave”) was searching for a chief executive officer

(“CEO”) for two of its pizza restaurant brands: Pizza Inn and Pie Five Pizza. Rave decided to

interview Scott Crane (“Crane”) for the position. Crane interviewed with Mark E. Schwarz

(“Schwarz”) and another member of the board of directors, Clinton Coleman. Schwarz offered

Crane a salary with potential bonuses and shares in Rave based on certain performance metrics

(Dkt. #36, Exhibit 1 ¶ 4; Exhibits 2–4). Crane is a signatory to his employment agreement (the

“Employment Agreement”) and multiple Restricted Stock Unit Awards (“RSUA”) Agreements.

       Crane claims he was instrumental in fixing Rave’s balance sheets and that he met the

benchmarks set by Rave’s board of directors, thus entitling him to approximately 328,000 shares

for the 2016 fiscal year; 300,000 shares for the 2017 fiscal year; and 300,000 shares for the 2018

fiscal year (Dkt. #41, Exhibit 1 ¶¶ 16–18).
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 2 of 24 PageID #: 812




        In July 2019, approximately one month after Crane claims he reached the benchmarks for

fiscal year 2018, Schwarz terminated Crane and cited no reason for the termination (Dkt. #41,

Exhibit 1 ¶¶ 18–19).1 Rave notes that it terminated Crane without invoking the termination for

cause provision of Crane’s Employment Agreement, but Rave also stated the termination came

after Crane proposed becoming a part-time CEO at a reduced pay (Dkt. #37 at. p. 15).

Crane refused to sign the severance agreement that did not include the stock transfer he claims to

have earned. Crane claims Rave failed to transfer the shares he earned, refused to pay his bonus,

refused to compensate him for his earned but unpaid vacation, did not pay him $300,000 in

severance pursuant to the employment contract, and did not pay his COBRA premium payments.

        On January 6, 2020, Crane brought this suit bringing claims for breach of contract,

fraudulent inducement, and seeking a declaratory judgement (Dkt. #1).2 On November 27, 2020,

Rave filed this Motion for Summary Judgment (Dkt. #36), and Crane filed his Response on

December 23, 2020 (Dkt. #41). On January 7, 2021, Rave filed its Reply (Dkt. #44), and Crane

filed a Sur-Reply on January 12, 2021 (Dkt. #46).

                                           LEGAL STANDARD

        The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that a




1
  In its Motion for Summary Judgment, Rave provides a section titled “Statement of Undisputed Material Facts”
(Dkt. #36 at p. 8). Crane does not dispute the factual accuracy of Rave’s statements of undisputed material facts
(Dkt. #41 at p. 6).
2
  In his complaint Crane also seeks a claim for statutory fraud. However, Crane concedes that summary judgment is
appropriate for his claim for statutory fraud (Dkt. #41 at pp. 27–28).

                                                       2
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 3 of 24 PageID #: 813




reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court

“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000).

       Once the movant has carried its burden, the nonmovant must “respond to the motion for

summary judgment by setting forth particular facts indicating there is a genuine issue for trial.”

Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at 248–49). A nonmovant must present

affirmative evidence to defeat a properly supported motion for summary judgment. Anderson, 477

U.S. at 257. Mere denials of material facts, unsworn allegations, or arguments and assertions in

briefs or legal memoranda will not suffice to carry this burden. Rather, the Court requires

“significant probative evidence” from the nonmovant to dismiss a request for summary judgment.

In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440 (5th Cir. 1982) (quoting Ferguson



                                                 3
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 4 of 24 PageID #: 814




v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The Court must consider all of the

evidence but “refrain from making any credibility determinations or weighing the evidence.”

Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007).

                                                 ANALYSIS

I. Choice of Law

        As a threshold matter, Crane begins his Response with a discussion of conflicts of laws.

He claims that Rave bears the burden of establishing which law applies but does not provide any

briefing on why he thinks Missouri or Kansas law should be applied. Crane argues Rave failed to

establish the law that applies to the RSUA Agreements and the 2015 Long Term Incentive Plan

(“LTIP”), and thus the Court may dismiss the Motion (Dkt. #41 at p. 8).

        Crane notes that unlike the Employment Agreement, neither the RSUA Agreements nor

the 2015 LTIP contain a choice of law provision (Dkt. #41 at p. 7). In Crane’s view, either Missouri

law or Kansas law should apply to the RSUA Agreements and the 2015 LTIP because Rave is a

Missouri corporation and Crane is a resident of Kansas. Crane alleges that Missouri and Kansas

impose a duty of good faith on contractual parties whereas Texas does not (Dkt. #41 at p. 8).3

        In supporting his position that the Court should dismiss the Motion in its entirety, Crane

cites to IntelliGender, LLC v. Soriano, which is an unpublished case from this District. 2:10-cv-

125-TJW, 2011 WL 903342 (E.D. Tex. Mar. 15, 2011). Soriano is not binding on this Court, and

the facts of the case are distinguishable. Further, Crane has not pointed the Court to—and the Court

has not found—any Fifth Circuit precedent that would require the Court to dismiss the Motion in




3
 The Court emphasizes that Crane does not dispute that Texas law governs the Employment Agreement, but rather
his argument is confined only to the RSUA Agreements and the 2015 LTIP. The Court’s analysis regarding the alleged
conflict of law issue is equally confined to the RSUA Agreements and the 2015 LTIP.

                                                        4
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 5 of 24 PageID #: 815




its entirety when Rave—the movant—did not brief the Court on which law should apply in

its Motion. Consequently, the Court will not dismiss the Motion in its entirety as Crane requests.

         Here, neither Rave nor Crane properly or fully brief the conflict of law issue.4 But even

without the issue properly and fully briefed, the Court does not believe there is a conflict of

laws issue. Rave argues there is no conflict of laws issue because both Missouri and Kansas hold

that a duty of good faith cannot be used to contradict the express terms of the agreement (Dkt. #44

at p. 6). The Court agrees. See Bishop & Associates, LLC v. Ameren Corp., 520 S.W.3d 463, 471

(Mo. 2017) (“[T]here can be no breach of the implied promise or covenant of good faith and fair

dealing where the contract expressly permits the actions being challenged, and the defendant acts

in accordance with the express terms of the contract.”) (internal quotation omitted); First Nat.

Bank of Omaha v. Centennial Park, LLC, 303 P.3d 705, 716 (2013) (“Under Kansas law, ‘[t]he

duty of good faith and fair dealing is implied in every contract, with the exception of employment-

at-will contracts.’”) (citing Estate of Draper v. Bank of Am., N.A., 205 P.3d 698, 710 (2009)).

The contracts at issue here—as discussed below—contains express provisions allowing the Parties

to take specific action in accordance with the provisions. Further, the Parties entered into an at-

will employment relationship with a clause permitting termination at will for any reason.5

Because the relevant contracts contain express provisions, and based on the Court’s independent

research, the Court does not believe there is a conflict of law issue.


4
  Generally, the Court would not consider arguments raised for the first time in a reply brief. See Peteet v. Dow Chem.
Co., 868 F.2d 1428, 1437 (5th Cir. 1989) (refusing to entertain arguments raised for the first time in appellant’s reply
brief); Springs Indus., Inc. v. Am. Motorists Ins. Co., 137 F.R.D. 238, 239 (N.D. Tex. 1991) (district court following
the “court’s practice of declining to consider arguments raised for the first time in a reply brief”); RedHawk Holdings
Corp. v. Schreiber Tr. of Schreiber Living Tr. - DTD 2/8/95, 836 F. App’x 232, 235 (5th Cir. 2020) (recognizing the
Fifth Circuit Court of Appeals and district courts of the Fifth Circuit do not review arguments raised for the first time
in a reply brief).
          The Court notes that Rave provided some briefing on the issue for the first time in its Reply. Arguing the
issue in the Reply, however, did not adequately provide Crane with a fair opportunity to brief the issue and present
his arguments to the Court. Accordingly, the Court finds the issue was not fully and properly briefed for the Court.
5
  See infra § II.

                                                           5
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 6 of 24 PageID #: 816




         Even if Missouri or Kansas law were to apply instead of Texas law, the Court does not see

how this would dictate a different outcome. The facts of this case indicate that the implied duty of

good faith would not be applicable to the RSUA Agreements or the 2015 LTIP, which lack a choice

of law provision. And without the implied duty of good faith, the result would not differ from

applying Texas law. Consequently, the Court does not find that there is a conflict of laws issue,

and the Court will proceed with its analysis under the assumption that Texas law is applicable.6

II. Contractual Claims

         The parties disagree on whether there was a breach of the contract. Generally, the

Employment Agreement outlines Crane’s salary, incentive compensation through separate RSUA

Agreements, annual incentive compensation through an annual bonus opportunity, employee

benefits including vacation, and severance payments in the case of termination under various

situations (Dkt. #36, Exhibit 6).

         Establishing a breach of contract requires a showing that “(1) a valid contract exists; (2)

the plaintiff performed or tendered performance as contractually required; (3) the

defendant breached the contract by failing to perform or tender performance as contractually

required; and (4) the plaintiff sustained damages due to the breach.” Pathfinder Oil & Gas, Inc. v.

Great W. Drilling, Ltd., 574 S.W.3d 882, 890 (Tex. 2019).8

         Within the Employment Agreement and the separate RSUA Agreements, there are multiple

disagreements on the application of the provisions. The “Long Term Incentive Compensation”




6
  The Court is not foreclosing the possibility that another state’s law could apply to aspects of the claims at issue here.
If the disagreement as to what law applies persists, before trial the Parties should fully brief the Court on the
differences in Missouri, Kansas, and Texas law and present their arguments as to why one state’s laws should apply
over the others.
8
  Based on the Court’s resolution of the conflict of law issue in section I, the Court will proceed with its analysis by
applying Texas law.

                                                            6
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 7 of 24 PageID #: 817




paragraph of the January 6, 2017, Employment Agreement addressed Restricted Stock Unit

awards. That paragraph states in full as follows:

       As additional consideration for the duties and responsibilities to be performed, you
       will be eligible to participate in the Long Term Incentive Plan (the “LTIP”), which
       currently consist of Restricted Stock Unit (RSU) awards with 3-year performance
       and time vesting criteria, as determined by the Company’s Compensation
       Committee each year. Upon your start date with the Company, you will be granted
       300,000 Restricted Stock Units. The terms and conditions associated with the RSUs
       are detailed in a separate Restricted Stock Unit Award Agreement. You shall be
       eligible for additional LTIP awards following each full fiscal year that you are
       employed by the Company, subject to approval of the Compensation Committee.

(Dkt. #36, Exhibit 6 at p. 3).

       Pursuant to the Employment Agreement’s provision for a grant of 300,000 Restricted Stock

Units on his start date, Crane and Rave executed a RSUA Agreement dated January 12, 2017

(“2017 RSUA Agreement”) (Dkt. #36, Exhibit 7 at p. 2). The 2017 RSUA Agreement contained a

vesting date of October 15, 2019, and it contained certain performance criteria, which must have

been met before the shares would vest (Dkt. #36, Exhibit 7 at p. 2). Further, the shares that would

be distributed pursuant to the 2017 RSUA Agreement were subject to all the terms and conditions

of the Pizza Inn Holdings, Inc. 2015 LTIP (Dkt. #36, Exhibit 7 at p. 2).

       In the section titled “Grant of Restricted Stock Units,” the RSUA Agreement Terms and

Conditions explained that a “Unit” represents a “right to receive one share . . . of the Company []

subject to satisfaction of the vesting schedule, performance criteria and other conditions set forth

herein.” (Dkt. #36, Exhibit 7 at p. 3). Directly below is the heading titled “Vesting,” which states

in full, “[t]he Units will become fully vested and nonforfeitable if (i) [Crane] remains continuously

employed by [Rave] through the Vesting Date indicated in this Agreement, or vesting is




                                                    7
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 8 of 24 PageID #: 818




accelerated as provided herein, and (b) [sic] the number of Units to be vested pursuant to the

performance criteria set forth in Exhibit A is greater than zero.” (Dkt. #36, Exhibit 7 at p. 3).9

         In the “Performance Criteria” section, the RSUA Agreement Terms and Conditions note

that the “number of shares issuable with respect to each Unit shall be determined by the Committee

based on the performance criteria set forth in Exhibit A hereto.” (Dkt. #36, Exhibit 7 at p. 3). That

attached Exhibit A said that (a) the performance criteria would be measured against Rave’s Fiscal

Year 2019 financial performance, and (b) Rave’s performance relative to the criteria would be

determined by the Compensation Committee (Dkt. #36, Exhibit 7 at p. 3).

         Section 5 titled “Forfeiture of Units” explains that “[a]ll unvested Units will be forfeited in

the event [Crane] ceases to be an employee of [Rave] before the Vesting Date for any reason . . .”

(Dkt. #36, Exhibit 7 at p. 4).

         Section 10 titled “No Rights of a Stockholder or of Continued Employment” states that

“nothing herein shall confer upon [Crane] any right to remain in the employ of [Rave]” (Dkt. #36,

Exhibit 7 at p. 5).

         As mentioned above, the 2017 RSUA Agreement was subject to the 2015 LTIP. In relevant

part, the 2015 LTIP states in section 14 titled “Termination of Employment” that “if an employee

to whom restricted stock units have been awarded ceases to be an employee of the Corporation or

of a subsidiary prior to vesting of all such restricted stock units and the satisfaction of any other

conditions prescribed by the Committee for any reason other than death, total and permanent

disability . . . , or retirement from employment at or after the Retirement Age, the employee shall

immediately forfeit all unvested restricted stock units” (Dkt. #36, Exhibit 5 at p. 13).



9
  The Court notes that the “Vesting” provision starts a two-part list with the first item being labeled as “(i)” and the
second item labeled as “(b).” For the purposes of clarity, the Court will continue to refer to the provisions as “(i)”
and “(b).”

                                                           8
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 9 of 24 PageID #: 819




        On December 29, 2017—during Rave’s Fiscal Year 2018—Rave granted Crane a second

RSUA Agreement (“2018 RSUA Agreement”) (Dkt. #36, Exhibit 10 at p. 2). This RSUA

Agreement explained that it granted Crane 266,667 units with a “Vesting Date” of “October 15,

2020” and noted certain new “Performance Criteria” (Dkt. #36, Exhibit 10 at p. 2). Other than

those terms, the 2018 RSUA Agreement had the same Terms and Conditions as the 2017 RSUA

Agreement.10

        A. Stock

        Crane brings a breach of contract claim alleging Rave breached the Employment

Agreement when it failed to transfer shares of the company to Crane. Rave asserts that Crane’s

claim for the shares of the company fails as a matter of law. Specifically, Rave argues that there

was no breach because Crane had no right to the unvested stock and that when Crane was

terminated, all the unvested stock was then forfeited (Dkt. #36 at p. 17). Crane counters by stating

there was a condition precedent to receive the shares, and because Rave made the condition

precedent impossible to perform, the condition should be excused.

        Interpreting a contract is a question of law the Court must decide. Colony Ins. Co. v.

Custom Ag Commodities, LLC, 272 F. Supp. 3d 948, 956 (E.D. Tex. 2017); Lubbock Cnty. Hosp.

Dist. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 143 F.3d 239, 241–42 (5th Cir. 1998).

To begin, the Court “must ascertain the true intentions of the parties as expressed in the writing

itself.” Kachina Pipeline Co. Inc. v. Lillis, 471 S.W.3d 445, 450 (Tex. 2015) (quoting Italian

Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am., 341 S.W.3d 323, 333 (Tex. 2011)). “This

analysis begins with the contract’s express language.” Murphy Expl. & Prod. Company-USA v.

Adams, 560 S.W.3d 105, 108 (Tex. 2018). “A contract’s language is given its ‘plain, ordinary, and


10
  For the sake of brevity, the Court will collectively refer to the 2017 RSUA Agreement and the 2018 RSUA
Agreement as the “RSUA Agreements” and only cite to the 2017 RSUA Agreement unless the terms differ.

                                                   9
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 10 of 24 PageID #: 820




generally accepted meaning unless the instrument directs otherwise.’” Alicea v. Curie Bldg.,

L.L.C., 08-19-00235-CV, 2021 WL 614794, at *8 (Tex. App.—El Paso Feb. 17, 2021, no pet. h.)

(quoting URI, Inc. v. Kleberg Cnty., 543 S.W.3d 755, 764 (Tex. 2018)).

       “If the Court determines that the language ‘can be given a certain or definite legal meaning

or interpretation, then the contract is not ambiguous[,] and we will construe it as a matter

of law.’” Id. (quoting Barrow-Shaver Res. Co. v. Carrizo Oil & Gas, Inc., 590 S.W.3d 471, 479

(Tex. 2019). “However, if the provision contains more than one reasonable interpretation, it is

ambiguous and creates an issue of fact.” Id. (citing Barrow-Shaver, 590 S.W.3d at 479).

“A contract is not ambiguous simply because the parties differ on a term’s meaning; the competing

definitions must be reasonable for an ambiguity to exist.” Id. (citing Columbia Gas Transmission

Corp. v. New Ulm Gas, Ltd., 940 S.W.2d 587, 589 (Tex. 1996)).

       In this case, the RSUA Agreements provided the stock awards would be transferred after

the units had vested (Dkt. #36, Exhibit 7 at p. 3). The units would not vest until October 15, 2019,

for the 2017 RSUA Agreement so long as Crane remained employed with Rave (Dkt. #36, Exhibit

7 at pp. 2–3), and October 15, 2020, for the 2018 RSUA Agreement (Dkt. #36, Exhibit 10 at pp.

2–3). However, the RSUA Agreements contained a forfeiture provision that states “[a]ll unvested

Units will be forfeited in the event [Crane] ceases to be an employee of the Company before the

Vesting Date for any reason . . .” (Dkt. #36, Exhibit 7 at p. 4). The RSUA Agreements further state

that they are subject to the terms and conditions of the 2015 LTIP (Dkt. #36, Exhibit 7 at p. 2).

The 2015 LTIP contains a termination of employment provision that states Crane will forfeit all

unvested restricted stock units if he ceases to be an employee for any reason (Dkt. #36,

Exhibit 5 at p. 13).




                                                10
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 11 of 24 PageID #: 821




               i. Condition Precedent

       Crane argues that the Court should construe the contract in a manner that would prevent

the forfeiture (Dkt. #41 at p. 9). In bringing this argument, Crane asks the Court to find there was

a condition precedent and that Rave made it impossible for Crane to fulfill the condition precedent.

Crane relies heavily on Sellers v. Minerals Techs., Inc., in making his argument. 753 F. App’x 272

(5th Cir. 2018).

       “A condition precedent is an event that must happen or be performed before a right can

accrue to enforce an obligation.” Centex Corp. v. Dalton, 840 S.W.2d 952, 956 (Tex. 1992)

(citations omitted); see also RESTATEMENT (SECOND) OF CONTRACTS § 224 (1981) (“A condition

is an event, not certain to occur, which must occur, unless its non-occurrence is excused, before

performance under a contract be comes due.”). “Contract language that uses conditional language

such as ‘if,’ ‘provided that,’ or ‘on condition that,’ reflects the parties[’] intent to create a

condition precedent.” C&C Rd. Constr., Inc. v. SAAB Site Contractors, L.P., 574 S.W.3d 576, 588

(Tex. App.—El Paso 2019, no pet.) (citing Criswell v. European Crossroads Shopping Ctr., Ltd.,

792 S.W.2d 945, 948 (Tex. 1990)). “Because of their ‘harshness in operation,’ conditions

precedent are generally not favored under Texas law and should not be recognized if ‘another

reasonable reading of the contract is possible’ or the condition ‘would impose an absurd or

impossible result.’” Sellers, 753 F. App’x at 277 (quoting Criswell, 792 S.W.2d at 948).

       Here, there is a condition precedent. Section 2 of the 2017 RSUA Agreement notes that

“[t]he Units will become fully vested and nonforfeitable if (i) Participant remains continuously

employed by the Company through the vesting date . . .” (Dkt. #36, Exhibit 7 at p. 3) (emphasis

added). This clause contains the “if” conditional language that is necessary for creating a condition

precedent, and the Court interprets the language as doing just that.



                                                 11
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 12 of 24 PageID #: 822




       Section 2 of the RSUA Agreements unambiguously creates a condition precedent that

required Crane to be employed through October 15, 2019—for the 2017 RSUA Agreement—and

October 15, 2020—for the 2018 RSUA Agreement—to have the stock units vest. Thus, for Crane

to be entitled to the stock units, the condition must either have been satisfied or qualify for having

its fulfillment excused.

       In Sellers, the Fifth Circuit provided guidance for cases similar to the one here. The Fifth

Circuit stated, “[e]ven if the condition precedent was not technically met here, however, we find

it appropriate under the circumstances of this case to deem the condition fulfilled or excuse its

fulfillment.” Sellers, 753 F. App’x at 278. In reaching this conclusion, the Fifth Circuit noted that

“[u]nder Texas jurisprudence, if one party prevents another from performing a condition precedent

or renders its fulfillment impossible, then the condition may be considered fulfilled.” Id.

(collecting cases). The Fifth Circuit determined that the defendants unilaterally prevented

fulfillment of the condition at issue and cannot rely on nonfulfillment to deny the long-term

incentive benefits. Id. at 279.

       Looking to the guidance in Sellers, the Court finds that there is a genuine issue of material

fact regarding why Rave terminated Crane and if the condition should be excused. In Texas, the

non-performance of conditions precedent may be excused “if the condition’s requirement ‘will

involve extreme forfeiture or penalty’ and ‘its existence or occurrence forms no essential part of

the exchange for the promisor’s performance.’” Donaldson v. Digital Gen. Sys., 168 S.W.3d 909,

916 (Tex. App.—Dallas 2005, pet. denied) (quoting Beard Family P’ship v. Commercial Indem.

Ins. Co., 116 S.W.3d 839, 853–54 (Tex.App.—Austin 2003, no pet.)). “In addition, if one party

prevents the other from performing a condition precedent, then the condition is ‘considered as




                                                 12
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 13 of 24 PageID #: 823




fulfilled.’” Id. (citing Hous. Cnty. v. Leo L. Landauer & Assocs., Inc., 424 S.W.2d 458, 464 (Tex.

Civ. App.—Tyler 1968, writ ref’d n.r.e.).

        For the restricted stock units to vest in accordance to the 2017 RSUA Agreement, Crane

would have to be employed with Rave until October 15, 2019. There is a fact question regarding

the reason Rave fired Crane and whether Rave’s intent behind firing Crane was to prevent him

from receiving the stock units. Further, Crane claims he had already met the performance

benchmarks at the time he was terminated (Dkt. #41, Exhibit 1 ¶¶ 17–19). Even if Rave contends

that Crane had not met the performance criteria, this disagreement poses a fact question better

suited for the jury.12

        The Court notes that Crane’s employment was at-will and that the RSUA Agreements

expressly stated that employment was not guaranteed and any unvested stock units would be

forfeited if employment ceased for any reason before the vesting date. Rave asks the Court to

enforce the plain intention of the language included in the RSUA Agreements. However, the Court

will not read the selected clauses in isolation.

        The Court finds it beneficial to understand the purpose of the RSUA Agreements and the

LTIP. Under the Recitals of the RSUA Agreements, subsections “A” and “B” shed light on Rave’s

reasoning for including the RSUA Agreements. Subsection “A” says that “[Rave] desires that

[Crane] remain in the employment of [Rave] and contribute to the growth and success of [Rave].”

(Dkt. #36, Exhibit 7 at p. 3). Subsection “B” states as follows:

        The Committee has determined to grant to [Crane] restricted stock units in order to
        encourage [Crane] to remain in the employment of [Rave] and to contribute to the
        growth and success of [Rave] by affording [Crane] an opportunity to obtain an


12
  The Court notes that for the 2017 RSUA Agreement and the 2018 RSUA Agreement have different “Measurement
Years” for the performance criteria. For the 2017 RSUA Agreement, the Measurement Year was the fiscal year ending
in June 2019 (Dkt. #36, Exhibit 7 at p. 6). In the 2018 RSUA Agreement, the Measurement Year for the performance
criteria was the fiscal year ending in June 2020 (Dkt. #36, Exhibit 10 at p. 7).

                                                       13
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 14 of 24 PageID #: 824




        increased proprietary interest in [Rave] so as to assure a closer identification
        between [Crane’s] interests and the interests of [Rave].

(Dkt. #36, Exhibit 7 at p. 3).

        The LTIP states that Rave established the LTIP to:

                (a) attract and retain key executive and managerial employees;

                (b) motivate participating employees, by means of appropriate incentives,
        to achieve long-range goals;

              (c) attract and retain well-qualified individuals to serve as members of the
        Corporation’s Board of Directors (the “Board”);

               (d) provide incentive compensation opportunities that are competitive with
        those of other similar enterprises; and

               (e) further identify the interests of directors and eligible employees with
        those of the Corporation’s stockholders through compensation alternatives based
        on the Corporation’s common stock, $0.01 par value per share (the “Common
        Stock”);

        and thereby promote the long-term financial interest of the Corporation, including
        the growth in value of the Corporation’s equity and enhancement of long-term
        stockholder return.

(Dkt. #36, Exhibit 5 at p. 2).

        It is clear from the language included in the LTIP and RSUA Agreements that the purpose

was to encourage employees to stay with the company long term. This purpose appears to be

frustrated when Rave terminates its employees before the incentives have had a chance to vest.

Rave is asking the Court to recognize the “plain intention” of the language that says the unvested

units will be forfeited upon Crane’s termination for any reason but is asking the Court to ignore

Rave’s intent for having the RSUA Agreements and LTIP. Determining the Parties’ intent is a

question best left for the jury.

        Rave terminated Crane without cause and unilaterally prevented fulfillment of

the condition. At the summary judgment stage Rave cannot rely on nonfulfillment and establish as


                                                14
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 15 of 24 PageID #: 825




a matter of law that Crane should be denied the restricted stock units he would otherwise be due if

he were still employed. Though the result would be different had Rave cited a reason for cause

when terminating Crane, viewing the facts as they are currently, the Court finds there is a genuine

issue of material fact as to the Parties’ intent and whether the performance criteria were

already met. Summary judgment is denied as to the stock units.

       B. Bonus Payment

       Rave next asks the Court to grant summary judgment on Crane’s claim for earned and

accrued bonuses (Dkt. #36 at p. 21). Specifically, Rave presents two arguments: (1) “the language

of the bonus provision did not give Crane any contractual right to a bonus[,]” and (2) “Crane did

not otherwise qualify for the bonus he seeks.” (Dkt. #36 at pp. 21–23). Crane counters by stating

a fact issue precludes summary judgment (Dkt. #41 at p. 16). Specifically, Crane argues the bonus

provisions are contained in the contract and provide for mandatory duties on the part of Rave

(Dkt. #41 at p. 16).

       The bonus provision at issue is contained in the Employment Agreement under the heading

“Annual Incentive Compensation” and provides as follows:

       In addition to your Base Annual Salary, you shall be eligible to participate in the
       Company’s executive bonus plan, which is typically based on the Company’s
       financial performance and strategic goals relative to targets set by the Board of
       Directors. The amount of bonus earned each year is subject to the approval of the
       Board of Directors, which may use its discretion to interpret the Company’s
       achievement of the bonus targets and take into consideration unusual, one-time, or
       forward-looking factors that affected the Company’s historical results or may affect
       the Company’s future prospects. The annual bonus targets generally shall be set
       such that you shall earn a bonus of 100% of your base annual salary upon
       achievement of certain financial and strategic objectives, as determined by the
       Compensation Committee of the Company. Bonuses are typically not paid until the
       Company’s financial audit is complete, and executives must remain employed by
       the Company until the bonus payment date to receive a bonus (unless otherwise
       provided for in this agreement).

       Your bonus for Fiscal Year 2017, ending on June 25, 2017, shall be $200,000.


                                                15
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 16 of 24 PageID #: 826




(Dkt. #36, Exhibit 6 at p. 3).

       Rave argues that the discretionary language in the Annual Incentive Compensation

provision does not create a contractual right to a bonus payment. The Court agrees. The Annual

Incentive Compensation provision clearly provides that Crane would be paid $200,000 for the

Fiscal Year 2017 (Dkt. #36, Exhibit 6 at p. 3). The Annual Incentive Compensation provision does

not, however, provide a contractual obligation to pay Crane any further bonuses.

       The language in the Annual Incentive Compensation provision provides that Crane would

be eligible to participate in the bonus plan (Dkt. #36, Exhibit 6 at p. 3). This language does not

create a requirement to pay the bonus. See Pride Intern., Inc. v. Bragg, 259 S.W.3d 839, 848 (Tex.

App.—Houston [1st Dist.] 2008, no pet.) (finding language stating “shall be eligible to

participate . . . in incentive compensation plans . . .” showed the employee was eligible to receive

bonuses but that the language did not require that they be paid).

       Crane does little to rebut Rave’s argument. Crane argues that the bonus provisions are

contractual and provide mandatory duties on Rave (Dkt. #41 at p. 16). The Court agrees that the

word “shall” is mandatory and not discretionary, but Crane provides little analysis to flesh out any

argument rebutting those presented by Rave.

       The phrase “you shall be eligible to participate in the Company’s executive bonus plan . . .”

certainly reflects that is it mandatory that Crane be eligible to participate based on his position as

CEO, but there is no language requiring a mandatory payout of bonuses other than for Fiscal

Year 2017 (Dkt. #36, Exhibit 6 at p. 3). Crane is correct in showing that his bonus for Fiscal Year

2017 was $200,000, but it does not appear that he is arguing that he did not receive this bonus.

Rather, Crane points out every location the word “shall” is used to show that the bonus was




                                                 16
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 17 of 24 PageID #: 827




mandatory. However, just because a provision contains the word “shall” does not mean the object

of the provision—here, the executive bonus plan bonuses—is mandatory.

       The Annual Incentive Compensation provision does use the word “shall” twice in another

sentence in the provision. It states that the “annual bonuses targets generally shall be set such that

you shall earn a bonus of 100% of your base salary upon achievement of . . .” (Dkt. #36, Exhibit

6 at p. 3). Reading this sentence, however, the word “shall” is used to describe how the

performance criteria will be set and how stating that the bonus will be earned if certain criteria are

met—here, financial and strategic objectives (Dkt. #36, Exhibit 6 at p. 3). The only location in the

Annual Incentive Compensation provision that shows a mandatory bonus is required is in the last

sentence for Fiscal Year 2017. No other language in the provision indicates that the bonus is

mandatory without first meeting other criteria.

       Still, Crane argues that Rave is not entitled to summary judgment as to the bonuses.

Specifically, Crane argues that he met the performance and strategic goals at the time of his

termination and is thus entitled to the bonus (Dkt. #41 at p. 18). Crane, however, fails to address

Rave’s point that to receive the bonus, Crane would have to have been employed with the company

at the time the bonus was paid (Dkt. #36, Exhibit 6 at p. 3) (“. . . executives must remain employed

by the Company until the bonus payment date to receive a bonus (unless otherwise provided for

in this agreement)”). The bonus for Fiscal Year 2019 had not yet been distributed at the time Crane

was terminated, and Crane provides no evidence that he met the requirement in the provision

stating the executive must still be employed with the company on the payment date to receive

the bonus.




                                                  17
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 18 of 24 PageID #: 828




       Rave did not breach this provision of the agreement because Crane was not owed a bonus

for Fiscal Year 2019. Therefore, Rave is entitled to summary judgment for Crane’s breach of

contract claim for the bonus.

       C. Unpaid Vacation

       Rave also asks the Court to grant summary judgment on Crane’s breach of contract claim

for unpaid vacation. Specifically, Rave claims there was no contractual right to be paid for earned

but unpaid vacation time (Dkt. #36 at p. 23–24). Crane, however, says there is a contractual right

to be compensated for the earned but unpaid vacation time (Dkt. #41 at p. 19).

       The provision at issue titled “Employee Benefits” provides as follows:

       During the Initial Term and any Extended Term while you are employed by the
       Company, you will be entitled to receive the same benefits as the Company makes
       generally available from time to time to the Company’s senior executives, as those
       benefits may be modified, reduced or eliminated from time to time. Vacation . . .
       will be available to you as set forth in the Company’s standard benefit package and
       Employee Handbook. Such rights, programs and benefit plans may be revised from
       time to time at the Company’s sole discretion . . . . The Company agrees to allow
       you four weeks of paid time off plus four “Extra Days” as described in the
       Company’s Employee Handbook. With the exception of any contrary provision in
       this letter, or in any other document or agreement between you and the Company,
       the terms of your employment are at all times subject to the provisions of the
       Company’s Employee Handbook, as said Handbook may be changed from time to
       time by the Company in its sole discretion.

(Dkt. #36, Exhibit 6 at p. 6). The Court can resolve this issue without deciding whether this

provision is illusory.

       To begin, the question is not whether Crane was ever entitled to have paid time off but

rather whether he is entitled to compensation at the time of termination for accrued, but not yet

used, paid time off. The “Employee Benefits” provision states that the benefits are subject to

Rave’s employee handbook (Dkt. #36, Exhibit 6 at p. 6). The employee handbook states

“[p]ayment for accrued but unused vacation at termination may or may not be made unless required

by law.” (Dkt. #36, Exhibit 21 at p. 7).
                                                18
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 19 of 24 PageID #: 829




       In Texas, “[paid time off] . . . is payable to an employee upon separation from employment

only if a written agreement with the employer or a written policy of the employer specifically

provides for payment.” 40 Tex. Admin. Code § 821.25(g) (2021) (Tex. Workforce Comm’n, Texas

PayDay Rules). Here, Rave did not specifically provide for payment of paid time off at termination.

The relevant provision in the employee handbook states that payment for the accrued but unused

vacation at termination may or may not be made unless required by law (Dkt. #36, Exhibit 21

at p. 7). Because there is no policy specifically providing for the payment of accrued but unused

vacation days, Crane is not entitled to such payment. Therefore, the Court grants summary

judgment on Crane’s breach of contract claim for vacation days.

       D. COBRA Premiums and Severance Pay

       Rave asks the Court to grant summary judgment on Crane’s claims for COBRA premiums

and severance pay. Specifically, Rave claims that the Employment Agreement states Crane would

only be entitled to severance pay and COBRA premiums if he executed a release—which Rave

claims Crane never did. Crane claims there is a fact issue precluding summary judgment on his

claim to severance and COBRA premiums.

       The relevant provision titled “Termination of Employment” is as follows:

               Prior to the expiration of the Initial Term or any Extended Term, the
       Company may terminate your employment at any time for Cause or without
       Cause . . . .
               If (i) the Company terminates your employment Without Cause . . . and (ii)
       you have executed a full, complete, and binding release of the Company from any
       and all liabilities arising in connection with your employment by the Company or
       the termination thereof, on a form acceptable to the Company, then you will be
       entitled to severance compensation and benefits as follows:
       (1) Termination By Rave Restaurant Group Without Cause or Resignation By You
       For Good Reason, in Each Case Without a Change In Control: In such an instance,
       you will receive:
               •The continued payment of your Base Annual Salary for the duration of the
       Severance Period . . . .



                                                19
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 20 of 24 PageID #: 830




                • For the duration of the Severance Period, group health insurance coverage
       at least equal to that which would have been provided to you if your employment
       had not been terminated or, at the Company's election, payments for the applicable
       COBRA premium for such coverage . . . .

(Dkt. #36, Exhibit 6 at pp. 4–5) (emphasis added). The underlined portion above is at the center of

the disagreement. Rave claims that Crane never executed a release, so he is not entitled to

the benefits. In his declaration, Schwarz stated “Crane did not sign Rave’s proposed release. He

instead returned a copy with additional provisions unacceptable to Rave added to the Separation

Agreement that Rave had tendered.” (Dkt. #36, Exhibit 1 ¶ 16). According to Schwarz, the

company provided Crane with a Separation Agreement (Dkt. #36, Exhibit 15), but Crane returned

the Separation Agreement with handwritten alterations (Dkt. #36, Exhibit 16).

       The handwritten modifications were intended to provide Crane with the Restricted Stock

Units he would have been eligible for had he continued to be employed with Rave and had he met

the performance criteria (Dkt. #36, Exhibit 16). Rave did not believe Crane was entitled to the

Restricted Stock Units and refused to accept the release as modified.

       Crane claims the release he returned with the handwritten modifications was reasonable

and should have been accepted by Rave (Dkt. #41 at p. 24); see also (Dkt. #41, Exhibit 1 ¶ 23)

(Crane’s Declaration stating “[t]he form of release I provided to Rave with my handwritten

revisions . . . , and which the Company refused to sign, was reasonable under the circumstances.”).

Crane argues the Court should read the word “reasonably” into the provision so the requirement

would state that the form must be “reasonably acceptable to the Company” (Dkt. #41 at p. 21).

       Certainly, the Court agrees with the Fischer case that courts may imply terms that can

reasonably be implied. Fischer v. CTMI, L.L.C., 479 S.W.3d 231, 237 (Tex. 2016). But here, Crane

is asking the Court to rewrite portions of Employment Agreement. Crane is not simply asking the

Court to find that his handwritten modifications were acceptable—Crane is also asking the Court


                                                20
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 21 of 24 PageID #: 831




to find that Crane’s requests and modifications were also reasonable. The Employment Agreement

clearly set out what Crane would be entitled to if he executed a full release. Those benefits include

the COBRA premiums and severance pay. However, Crane did not execute a release that complied

with the language of the Employee Agreement. His modifications did not comport with the

requirements in the Employee Agreement, and consequently, Rave and Crane never reached an

agreement on the release.

       Crane also makes other arguments regarding Securities and Exchange Commission

(“SEC”) whistleblower claims, but the Court does not find them persuasive. Crane has not alleged

any SEC violations, nor are his claims related to the cases he cites. In summary, because Crane

did not execute a release that complied with the Employee Agreement, he is not entitled to COBRA

premiums or severance pay.

III. Fraudulent Inducement

       Rave asks the Court to grant summary judgment on Crane’s claims for

fraudulent inducement. Specifically, Rave claims (1) Crane disclaimed reliance on matters before

the Employment Agreement; (2) Crane cannot establish the reliance element of a fraud claim; (3)

Crane cannot show that Rave had no intention of performing under the Employment Agreement;

and (4) Crane cannot show causation for an injury. Crane responds by stating Rave’s merger clause

does not entitle it to judgment as a matter of law and that Rave has not established Crane’s reliance

was unreasonable as a matter of law.

       Fraudulent inducement arises in the context of a contract, and it “is a species of common-

law fraud that shares the same basic elements: (1) a material misrepresentation, (2) made with

knowledge of its falsity or asserted without knowledge of its truth, (3) made with the intention that

it should be acted on by the other party, (4) which the other party relied on and (5) which



                                                 21
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 22 of 24 PageID #: 832




caused injury.” Anderson v. Durant, 550 S.W.3d 605, 614 (Tex. 2018). “Fraudulent inducement is

actionable when the misrepresentation is a false promise of future performance made with a present

intent not to perform.” Id. (citing Formosa Plastics Corp. USA v. Presidio Eng’rs & Contractors,

Inc., 960 S.W.2d 41, 48 (Tex. 1998)).

        A. Disclaimer Clause

        Rave claims that Crane disclaimed any reliance he had when he signed the Employment

Agreement. The “Acceptance” provision at issue reads as follows: “Any representations that may

have been made to you concerning the terms or conditions of employment, whether orally or in

writing, are cancelled and superseded by this letter.” (Dkt. #36, Exhibit 6 at p. 9). Crane contends

that this provision is a pure merger clause and not an adequate waiver of his right to bring a claim

for fraudulent inducement.

        “The question of whether an adequate disclaimer of reliance exists is a matter of law.”

Italian Cowboy Partners, Ltd., 341 S.W.3d at 333 (citing Schlumberger Tech. Corp. v. Swanson,

959 S.W.2d 171, 181 (Tex. 1997)). Under Texas jurisprudence, a plaintiff can maintain a claim

for fraudulent inducement even if there is a merger clause when the clause does not mention

reliance or waive claims for fraudulent inducement. Italian Cowboy Partners, Ltd. 341 S.W.3d

at 334. The Court agrees with Crane—the provision here was a merger clause and not a waiver

of reliance.

        To begin, the Court notes that the parties included only one sentence acting as a merger

clause and not more substantial standalone provisions that Texas courts have upheld in the past.

For example, in Schlumberger, the contract provided, “[N]one of us is relying upon any statement

or representation of any agent of the parties being released hereby. Each of us is relying on his or

her own judgment . . . .” 959 S.W.2d at 180. In Forest Oil Corp. v. McAllen, the contract stated



                                                22
Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 23 of 24 PageID #: 833




that “in executing the releases contained in this Agreement, [the parties are not] relying upon any

statement or representation of any agent of the parties being released hereby. [We are] relying on

[our] own judgment . . . .” 268 S.W.3d 51, 54 n.4 (Tex. 2008). In these two cases, the intent to

disclaim reliance was clear from the language of the contract. Such specific language is absent

from Rave and Crane’s Employment Agreement.

       Then language from the Employee Agreement is more akin to that of the lease agreement

in Italian Cowboy. There, the provision provided that “neither Landlord nor Landlord’s agents,

employees or contractors have made any representations or promises with respect to the Site, the

Shopping Center or this Lease except as expressly set forth herein,” and that “this lease constitutes

the entire agreement between the parties hereto with respect to the subject matter hereof.”

Italian Cowboy Partners, Ltd., 341 S.W.3d at 335. Further, similar to Italian Cowboy, where the

Employment Agreement represents the initiation of a business relationship, the agreement “should

be all the more clear and unequivocal in effectively disclaiming reliance and precluding a claim

for fraudulent inducement . . . .” Id. Here, the language in the Employment Agreement does not

clearly and unequivocally disclaim reliance, and thus does not defeat Crane’s claim for

fraudulent inducement.

       After a careful review of the record and the arguments presented, the Court is not convinced

that Rave met its burden demonstrating that there is no material issue of fact as to Crane’s claim

of fraudulent inducement. Accordingly, as to Crane’s claim for fraudulent inducement, the Court

denies Rave’s Motion for Summary Judgment.




                                                 23
    Case 4:20-cv-00013-ALM Document 72 Filed 08/04/21 Page 24 of 24 PageID #: 834




                                           CONCLUSION

           It is therefore ORDERED Defendant’s Motion for Summary Judgment on Threshold

    Contractual Issues (Dkt. #36) is hereby GRANTED in part and DENIED in part. Specifically,

.   Crane’s breach of contract claim for bonus payment, unpaid vacation, and severance pay or

    COBRA premiums, and the statutory fraud claim are dismissed with prejudice. The Motion is

    denied as to all remaining claims.

           IT IS SO ORDERED.

           SIGNED this 4th day of August, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                 24
